Citation Nr: 1446406	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-05 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a cervical strain.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

3.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right shoulder.

4.  Entitlement to an initial rating in excess of 10 percent for bilateral dry eyes, status post photorefractive keratoplasty.

5.  Entitlement to an initial compensable rating for bursitis of the right hip. 

6.  Entitlement to an initial compensable rating for bursitis of the left hip.

7.  Entitlement to an initial compensable rating for hypertension.

8.  Entitlement to an initial compensable rating for allergic rhinitis.

9.  Entitlement to a finding of total disability based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John P. Dorrity, Claims Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty with the United States Navy from January 1989 to January 2009. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey which granted service connection for the aforementioned issues.  The Veteran appealed the assigned ratings.  In a January 2011 rating decision, the RO increased the Veteran's assigned rating for a cervical strain from 10 percent to 20 percent, effective the day after separation from service.  Because this award does not represent the highest possible rating available under the Rating Schedule for this disability, and because the Veteran has not indicated that she is content with the new rating, her increased rating claim remains on appeal.  

The Veteran testified before an Acting Veterans Law Judge (AVLJ) at a hearing held via videoconference from the RO in May 2011.  In February 2013, the Veteran was informed that the AVLJ who presided over the hearing was no longer employed by the Board.  She was therefore offered an opportunity for a new hearing, and elected such.  The case was remanded for a new hearing in May 2013, and a hearing was held by the undersigned via videoconference from the RO in September 2013.  Transcripts of both hearings are associated with the claims file.

The Board has reviewed the Veteran's physical claims file and the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The Veteran has alleged that she has been unable to work since service due at least in part to the impact of her service-connected disabilities.  A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where there are allegations of worsening disability and related unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to ensure full compliance with VA's duty to assist the Veteran in substantiating her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

First, at a December 2009 VA examination, the Veteran's corrected distance visual acuity was 20/25- in the left eye and 20/30 in the right eye.  At the May 2011 Videoconference Board hearing, the Veteran testified that her visual impairment was 20/30 in one eye and 20/40 in the other.  This indicates a worsening of her acuity since the last examination.  Further, the Veteran testified in September 2013 that her orthopedic disabilities, including disabilities of her lumbar and cervical spine, shoulder, and hips have worsened since her last VA examination.  Also, the Veteran testified that her doctor has had to increase her hypertension medication based on her elevated blood pressure readings.  

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the current nature and severity of her disabilities.  See Weggenmann v. Brown, 5 Vet. App. 281 (1993); see also Snuffer v. Gober, 10 Vet. App. 400 (1997).

Second, the Veteran has testified that she is treated exclusively through private medical providers for her disabilities.  See May 2011 Board Hearing Transcript, p. 5-6.  She testified that she has been treated by Drs. Shankar and Patel for pain 
management, see May 2011 Board Hearing Transcript, pp. 3; Dr. Vishden, see December 2009 VA eye examination; and Drs. Felicia and O'Patty for her eye disabilities, see September 2013 Board Hearing Transcript, pp. 35-36.  The only private records associated with the claims folder are prescription notes from Dr. Patel.  On remand, efforts should be made to request any outstanding records.  Specifically, the Veteran should be requested to complete a VA Form 21-4142, Authorization and Consent to Release Information to VA, for the release of the private records.  

Finally, the issue of entitlement to TDIU involves consideration of the impact of all service-connected disabilities on the ability to secure and follow substantially gainful employment.  Other factors to be weighed include a Veteran's educational achievement, work history, and vocational training.  Adjudication of TDIU entitlement at this time would be premature, as there remain open claims with regard to the extent of current functional impairment.  Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Additionally, information regarding the non-disability factors is lacking, and development for such is required.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appellant and provide her fully compliant notice as required under applicable laws, regulations, and legal precedents with regard to the inferred claim for TDIU.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); and Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Veteran must be asked to complete and return a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Request that the Veteran provide properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers and facilities which have treated the Veteran for the disabilities on appeal, as discussed at the September 2013 hearing.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request complete records.  All attempts to secure the above-referenced evidence must be documented in the claims file.  The Veteran should be informed that in the alternative, she may obtain and submit the records himself.  

3.  After completion of the above, schedule the Veteran for appropriate VA examinations to assess the severity of her service-connected cervical strain, lumbar spine disc disease, right shoulder osteoarthritis, dry eyes, left and right hip bursitis, hypertension, and allergic rhinitis.  

The examiner(s) must describe in detail the current status of each service-connected disability.  With regard to the cervical and lumbar spine disabilities, any neurological manifestations (e.g., radiculopathy) must be discussed.  

The examiner(s) must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).  

4.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal, to include entitlement to TDIU.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case and provide the Veteran and her representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
WILLIAM H. DONNELLY 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



